Citation Nr: 1415348	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-09 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from August 1964 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, that granted service connection for tinnitus, which was assigned an initial 10 percent rating, and granted service connection for bilateral hearing loss which was assigned an initial noncompensable rating.  The Veteran's notice of disagreement (NOD) in November 2010 initiating an appeal contested only the initial assignment of a noncompensable rating for bilateral hearing loss and, after a February 2011 statement of the case (SOC) the appeal was perfected by filing VA Form 9, Appeal to the Board, in March 2011.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in White River Junction, Vermont, in September 2012.  A transcript thereof is on file.  Thereafter, the Veteran submitted a duplicate copy of a March 2011 private audiology evaluation.  While the initial copy of that evaluation was on file prior to the most recent supplemental SOC (SSOC) in March 2012, the Veteran nevertheless submitted a written waiver of the duplicate copy and in the waiver he stated that March 2011 private audiology evaluation did not use the Maryland CNC test for speech discrimination.  

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal anything pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

At the September 2012 travel Board hearing the Veteran testified that the private audiology evaluation done in March 2011 had not used the Maryland CNC testing procedure.  Page 3 of the transcript.  He believed that his hearing acuity had declined since his VA audiology evaluation in July 2010, particularly with regard to understanding human speech.  Page 5.  He stated that he would be willing to attend another VA audiology evaluation.  Page 6.  The Veteran expressed a desire to have any additional VA audiology evaluation done at the VA facility in Colchester, Vermont.  Page 11.  The Veteran did not testify that he was currently receiving any VA treatment for hearing loss.  

In light of the Veteran's testimony that his hearing acuity had worsened since his last VA audiology evaluation, in July 2010, and that the private audiology evaluation in March 2011 did not use the required Maryland CNC testing procedure, it is the judgment of the Board that an additional up-to-date VA audiology evaluation would be helpful in adjudicating this appeal.  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A(b) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran should then be given an opportunity to respond.  

2.  Arrange for a VA audiology to assess the current severity of the Veteran's service-connected bilateral hearing loss.  

If possible, attempt to have the Veteran undergo such VA audiology evaluation at a VA facility in Colchester, Vermont.  

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file should be made available to the examiner.  

Additionally, the examiner should specifically comment on how and to what extent the Veteran's hearing loss impairs him socially and occupationally.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claim file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claim file demonstrating any notice that was sent was returned as undeliverable.  

4.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND. 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all evidence of record.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran with an appropriate SSOC and afford a reasonable opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



